DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-41 are pending. Claims 24-41 were newly added in the amendment filed 5/11/22.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Specification
 The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benešováet al. (J. Nucl. Med. 2015, 56, 914-920) in view of Pomper et al. (US2012/0009121A1) and Banerjee et al. (Angew. Chem Int Ed Engl. 2012, 50, 9167-9170; see pages 1-7) as stated in the office action mailed 2/11/22 but modified to include newly added claims 24-41.
Applicant asserts that a person of skill in the art would not combine elements of the compound of Banerjee with a compound of Benešová. Banerjee shows a dual modality inhibitor compound 1 and [M]1 in Scheme 1 having both a dye and a chelator. In contrast, Benešová show a monomodal inhibitor (PSMA-617) having a chelator alone, and Pomper only refers to dual modality inhibitors as one of multiple possibilities (see definition of G).
The reference of Benešováet al. was used to teach of the PSMA inhibitor 
    PNG
    media_image1.png
    223
    112
    media_image1.png
    Greyscale
 which comprises a DUPA for specifically binding to cell membranes of neoplastic cells and a chelator of radiometals.
The reference of Benešováet al. was not used to teach of a dual modality inhibitor.
The reference of Pomper et al. was used to teach of the compounds
    PNG
    media_image2.png
    147
    514
    media_image2.png
    Greyscale
wherein A and A’ is Ch and the other is a fluorescent dye bound to the DUPA moiety via a linker comprising various moieties. 
The reference of Banerjee teaches of the reaction of Fmoc-Lys(Dde)-OH with DOTA tris(t-Bu ester)-OH to form a moiety capable of conjugating a dye moiety to generate a dual modality imaging agent. 
Therefore, it would have been predictable to one of ordinary skill in the art to bind the Fmoc-Lys(Dde)-OH to the 
    PNG
    media_image3.png
    298
    232
    media_image3.png
    Greyscale
 of Benešováet al., couple the resulting moiety with DOTA tris(t-Bu ester)-OH, subsequently remove the Dde and conjugate a dye moiety for the advantage of providing a dual-modality imaging agent.
With regards to the instant claim 24, the compounds of the combined disclosures encompass the compounds of the instant claims, are capable of the same functions and have the same properties, such as having a molecular weight of not more than 5 kDa as they have analogous structures. 
With regards to the instant claims 25-27, the compounds of the combined disclosures comprise a DUPA moiety 
    PNG
    media_image4.png
    90
    128
    media_image4.png
    Greyscale
corresponding to the PSMA moiety having o is 4 and b’ is -NH-.
With regards to the instant claims 28-36, the IRDye 800CW 
    PNG
    media_image5.png
    177
    456
    media_image5.png
    Greyscale
encompasses the formula (C) when X1,X4 are CH; X2,X3 are C(R6R7); R6 and R7 are the same L-Z, L= CH2, Z is H; Y is 
    PNG
    media_image6.png
    50
    166
    media_image6.png
    Greyscale
or 
    PNG
    media_image7.png
    141
    151
    media_image7.png
    Greyscale
 and R1, R2 are SO3-. 
With regards to the instant claim 37, Pomper teaches that the dyes comprise Cy5, Cy5.5, etc. wherein Cy5.5 comprises an R1 and R2 moiety that forms a phenyl ring with two adjacent carbons.
With regards to the instant claim 38, IRDye 800CW 
    PNG
    media_image5.png
    177
    456
    media_image5.png
    Greyscale
encompasses the formula (C) when one of R3 and R4 is (L-)cZ with L- = C1-10alkylene and Z = H or SO3- and c = 1.
With regards to the instant claims 39 and 40, the 68Ga and 177Lu of Benešováet al. encompasses the 68Ga of the instant claims.
With regards to the instant claim 41, the compounds of the disclosures have high binding affinity and internalization and prolonged tumor uptake for imaging and endoradiotherapy of prostate cancer.
Applicant asserts that Banerjee relates to a dual modality inhibitor, whereas Benesova refers to a mono modality inhibitor lacking the dye moiety (C). Thus, a practitioner in the art would not expect that experimental results (biological data) can be transferred from a mono modality compound of Benesova to a dual modality compound, such as the compound of Banerjee. Thus, a person of skill in the art would lack a reasonable expectation of success, therefore the subject matter of present claim 1 is non-obvious.
The reference of Pomper et al. teaches of the compounds
    PNG
    media_image2.png
    147
    514
    media_image2.png
    Greyscale
wherein A and A’ is Ch and the other is a fluorescent dye which may be bound to the DUPA moiety via a linker comprising a variety of moieties. The DUPA moiety targets PSMA and the compounds can be used as PSMA targeting compounds for imaging, therapy, etc. and therefore, one of ordinary skill in the art would have a reasonable motivation of success for using dual imaging PSMA inhibitors comprising a DUPA moiety for in vivo imaging and therapy.
Applicant asserts that the structure of compound 1 of Banerjee can be represented as follows: (A)C(O)(CH2)6C(O)NH(CH2)4CH(COOH)NHC(O)CH[NH(B)](CH2)4NHC(O)(C). 
Benesova, PSMA-617:  (A)C(O)CH(CH2Naph)NHC(O)CH(CH2)2CHCH[NH(B)](CH2)4NHC(O)(C)
In contrast, the structure of present claim 1 in simplified form is as follows:
(A)X1C(O)CH(CH2Naph)NHC(O)CH(CH2)2CHCH2NHC(O)CH[NH(B)](CH2)4NHX2(C)
It would have been predictable to one of ordinary skill in the art to couple the Fmoc-Lys(Dde)-OH of Banerjee to the 
    PNG
    media_image3.png
    298
    232
    media_image3.png
    Greyscale
 of Benešováet al., couple the resulting moiety with DOTA tris(t-Bu ester)-OH yield  
    PNG
    media_image8.png
    174
    164
    media_image8.png
    Greyscale
. The subsequent remove the Dde allows for coupling of a dye moiety (R = dye) for the advantage of providing a dual-modality imaging agent.
The dual-modality imaging agents of the combined disclosures provide an analogous structure to that of the instant claims.
Applicant asserts that a practitioner would completely replace the (A)-(B) linkage in Banerjee. However, this will result in a hypothetical compound [Banerjee+Benesova] that still differs from formula (I) of present claim 1 in the chemical group underlined above, i.e., in the group -CH2NHC(O)-. Since similar chemical structures can result in different biological data, the practitioner in the art would not expect modifications to be acceptable. Since the linker described in Pomper between (A) and (B) lacks a cyclohexyl ring and a naphthylmethyl substituent, a practitioner in the art would even not know how to correlate the partial structures of Banerjee and Pomper and especially a practitioner is unable to correlate both structures to come to a solution according to present formula (I).
It would have been predictable to one of ordinary skill in the art to couple the Fmoc-Lys(Dde)-OH of Banerjee to the 
    PNG
    media_image3.png
    298
    232
    media_image3.png
    Greyscale
 of Benešováet al., couple the resulting moiety with DOTA tris(t-Bu ester)-OH yield  
    PNG
    media_image8.png
    174
    164
    media_image8.png
    Greyscale
. The subsequent remove the Dde allows for coupling of a dye moiety (R = dye) for the advantage of providing a dual-modality imaging agent.
The dual-modality imaging agents of the combined disclosures provide an analogous structure to that of the instant claims .

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618